Darrell Hickman, Justice, dissenting. This is a taxpayers’ lawsuit that was dismissed with prejudice by the lower court. The majority of this court has affirmed that dismissal with prejudice. The lawsuit was originally filed in January of 1975, alleging serious misuse of public funds by the superintendent and board members of the Junction City School District No. 75. In the main, the majority base their decision on the fact that the case had been pending for over a year and the appellants were unable to produce any evidence of wrongdoing. The case did not actually go to trial. The court set a date in January of 1976, by which time all discovery would have to be completed by the parties. The appellants objected, stating that they needed more time to study the audit reports of the school district and to take the depositions of the parties^ The lower court did not grant this request and, when the matter came up for trial in February, the case was dismissed with prejudice. I cannot agree with the lower court, or the majority, that the appellants were less than diligent in pursuing their lawsuit. It was eight months before the preliminary motions and pleadings were resolved and the appellees filed a general denial and wanted this matter set down for trial. Also, during this period of time the lower court judge was absent for one month. In other words, there are arguments that can be made on both sides as to whether or not it was proper to dismiss this case with prejudice. However, the disposition of this case, with prejudice, means that no taxpayer in this school district can ever challenge any expenditures of public money by the superintendent or the school board for the period of time in question, which is about eight years. This means that the defendants have not been exonerated by trial, nor have the appellants had their day in court. Therefore, it is my conclusion that the order of the lower court in dismissing the case with prejudice, and the action of the majority of this court in affirming that decision, is too harsh. I would affirm the lower court on dismissing the case but without prejudice.